Per Curiam,
If tbe Federal Employers’ Liability Act does not apply to the facts in tbis case, tbe plaintiff is not entitled to recover. Tbe learned court below was of opinion that it did apply, under our cases, and sustained a verdict against tbe defendant. Tbe question is a federal one, and tbe decision of State courts as to tbe application of tbe act of congress to any particular case must yield to those of the Supreme Court of the United States. In view of its latest utterance, in an opinion by Mr. Justice Holmes, filed January 8, 1917, in The Minneapolis & St. Louis R. R. Co. v. Winters, 242 U. S. 353, tbis judgment must be reversed. Tbe engine wbicb struck tbe plaintiff and tbe cars wbicb bad come from Ohio bad finished some interstate business, and bad not yet begun upon any other. Their next work, so far as appears, might have been interstate or confined to Pennsylvania, as it should happen. At tbe moment tbe plaintiff was injured they were not engaged in either. Their character as instruments of commerce depended on their “employment at the time, not upon remote probabilities or upon accidental later events.”
Judgment reversed.